DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 06/08/21 is acknowledged.
Claims 1-2, 5-6, and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/21.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 3-4 and 7-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3-4 and 7-8 of copending Application No. 16/908,820. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakurai et al. (hereinafter “Sakurai”, US Pat No. 2019/0190563).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 
As per claims 3 and 7,  Sakurai disclosed the power amplifying circuit (see fig. 5A, 10) includes a first power amplifier (see fig. 5A, 10a-b) and a second power amplifier (see fig. 5A, 10c-d), the first power amplifier is configured to amplify one of the first radio-frequency signal or the second radio-frequency signal, the second power amplifier is configured to amplify the other of the first radio-frequency signal or the second radio-frequency signal, and the radio-frequency circuit is configured to simultaneously amplify the first radio-frequency signal and the second radio-frequency signal (see 0076). 
As per claims 4 and 8,  Sakurai disclosed a first output terminal through which a radio-frequency signal amplified by the first power amplifier is output (see fig. 5A, 35a); and a second output terminal (see fig. 5A, 33a) through which a radio-frequency signal amplified by the second power amplifier is output, wherein the first output terminal and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

September 11, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643